Case 3:19-md-02913-WHO Document 97-1 Filed 10/16/19 Page 1 of 3




             EXHIBIT A
       Case 3:19-md-02913-WHO Document 97-1 Filed 10/16/19 Page 2 of 3


                                       Sarah R. London
                           Lieff Cabraser Heimann & Bernstein, LLP
                    275 Battery Street, 29th Floor | San Francisco, CA 94111
                          Tel.: (415) 956-1000 | Fax: (415) 956-1008
                              slondon@lchb.com | www.lchb.com

EDUCATION
    University of California, Berkeley                        Northwestern University
    School of Law                                             Bachelor of Arts, cum laude, 2002
    Juris Doctor, 2009 Order of the Coif

A partner in Lieff Cabraser’s San Francisco office, Sarah R. London is a determined, skilled,
and experienced advocate whose areas of practice are personal injury, mass torts, and class
actions. In September of 2019, Sarah was appointed by Judge Judith E. Levy to serve as Subclass
Settlement Counsel in In re Flint Water Cases, the federal class action lawsuit seeking justice for
the over 100,000 residents of Flint, Michigan who were exposed to seriously elevated levels of
lead as a result of insufficient water treatment.

Sarah serves in lead roles, including work as court-appointed Liaison Counsel in the state case
and Interim Class Counsel in the parallel federal class action arising out of a March 2018 storage
freezer failure at San Francisco’s Pacific Fertility Center that compromised thousands of frozen
eggs and embryos belonging to several hundred IVF clients. Sarah also serves on the proposed
Plaintiffs Executive Committee in the Gilead TDF litigation, a JCCP action involving thousands
of individuals alleging product liability claims against a San Francisco-based pharmaceutical
company that allegedly needlessly exposed HIV patients to bone and kidney damage when a
safer alternative design was available for more than a decade.

Distinguished as an active member of fourteen trial teams, Sarah is experienced in all aspects of
trial work and complex case management. For example, in 2015, Sarah served as Lead Trial
Counsel in a lawsuit in the Florida Engle smokers litigation pending in Federal Court, obtaining
a $3 million judgment. The previous year, she second chaired a trial in the same litigation that
secured a $41.1 million jury verdict. The trial successes of Sarah and other Lieff Cabraser trial
lawyers contributed substantially to convincing the tobacco industry defendants to agree, for the
first time ever, to a mass settlement of individual smoker lawsuits.

Sarah’s trial successes also include class action litigation. In the Norvir antitrust case, a group of
pharmacies alleged that Abbott Laboratories monopolized the market for HIV medicines used in
conjunction with Abbott’s prescription drug Norvir. Sarah worked extensively on the case’s trial
preparation, researching and drafting motions in limine, voir dire questions, jury instructions, and
trial stipulations. In 2011, the case settled during trial for $52 million.

Sarah was also deeply involved in preparing a bellwether case in the Yaz birth control injury
litigation. She deposed fact witnesses and physicians and successfully opposed Daubert motions.
To date, Bayer has announced settlements of 7,660 claims – totaling $1.6 billion. Sarah’s
expertise in pre-trial motions also includes successfully overcoming statutes of limitations
defenses in the Toyota Sudden Acceleration litigation. In December 2013, Toyota announced its
intention to begin to settle the cases. In 2014, Lieff Cabraser played a key role in turning
Toyota’s intention into a reality through assisting in the creation of an innovative resolution
process that has settled scores of cases in streamlined, individual conferences.
                                                -1-
      Case 3:19-md-02913-WHO Document 97-1 Filed 10/16/19 Page 3 of 3



BAR ADMISSIONS
  •   California, 2009
  •   U.S. Court of Appeals 9th Circuit, 2009
  •   U.S. Court of Appeals 11th Circuit, 2012
  •   U.S. District Court Central District of California, 2009
  •   U.S. District Court Northern District of California, 2009

PROFESSIONAL ASSOCIATIONS AND MEMBERSHIPS
  •   Co-Chair, JUUL Litigation Group, American Association for Justice, 2019
  •   Resource Board Co-Chair, National Association of Women Judges, 2019
  •   American Association for Justice (Executive Committee, Section on Toxic,
      Environmental & Pharmaceutical Torts, 2016)
  •   Bar Association of San Francisco
  •   Consumer Attorneys of California (Board of Governors, 2018 - present)
  •   San Francisco Trial Lawyers Association

HONORS AND AWARDS
  •   Selected for inclusion by peers in The Best Lawyers in America in the fields of “Mass
      Tort Litigation/Class Actions - Plaintiffs,” 2017 - 2020
  •   “Rising Star for Northern California,” Super Lawyers, 2012 - 2019
  •   “40 and Under Hot List,” Benchmark Litigation, 2018
  •   “Top 40 Under 40,” California Daily Journal, 2018
  •   Leadership Academy, Consumer Attorneys of California, 2017
  •   Coro Fellow in Public Affairs, 2002-2003

PRESENTATIONS AND SEMINARS
  •   “Harmful Effects of JUUL: An Overview of Nicotine Addiction Science and
      Cardiovascular/Pulmonary Effects,’” HarrisMartin’s JUUL, E-Cigarettes & Vaping
      Conference: Emerging Litigation and Liability Theories Agenda, September 2019
  •   Speaker, “Everything You Want to Know About Mass Torts (But Are too Afraid to
      Ask),” American Association for Justice Annual Mass Torts Seminar, June 2019
  •   Speaker, “Notable Recent & Pending Cases in the 9th Circuit and SCOTUS,” Bridgeport
      Class Action Litigation and Management Conference, May 2019
  •   Speaker, “Preparing Fact Witnesses for Trial,” Bridgeport Consumer Class Action
      Litigation Conference, November 2018
  •   Speaker, “Preparing for Trial,” CAOC Convention, November 2018
  •   Speaker, “Trial Focused Discovery: You Don’t Always Get What You Want, But You
      Get What You Need,” ABA Section of Litigation Annual Conference, May 2017
  •   Speaker, “Trial Focused Discovery, or Best Practices in Preparing Your Client for
      Deposition,” Consumer Attorneys of California Trial Arts Seminar, December 2016
  •   Speaker, “Trial Skills, Trial-Focused Discovery: What You Need and How to Use It,”
      ABA Women in Products Liability, November 2016
  •   Speaker, “Why Aren’t More Female Lawyers Making it to Trial?” San Francisco
      Lawyers Association Women’s Caucus, January 2016

                                             -2-
